

	

	

	

		III

		109th CONGRESS

		1st Session

		S. RES. 10

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Nelson of Nebraska

			 (for himself, Mr. Hagel,

			 Mr. Kennedy, Mrs. Feinstein, and Mr.

			 Inouye) submitted the following resolution; which was considered

			 and agreed to

		

		RESOLUTION

		Honoring the life of Johnny

		  Carson.

	

	

		Whereas Johnny Carson, a friend to the United States

			 Senate, passed away January 23, 2005;

		Whereas Johnny Carson was a philanthropist, friend, and

			 favorite Nebraska native son;

		Whereas Johnny Carson was born in Iowa, raised in Norfolk,

			 Nebraska, and made famous in Hollywood as a late night friend to all of

			 America;

		Whereas Johnny Carson served in the United States Navy as

			 an ensign during World War II;

		Whereas Johnny Carson late hosted The Tonight

			 Show for 30 years;

		Whereas Johnny Carson was best known as America’s late

			 night king of comedy;

		Whereas Johnny Carson was one of the biggest stars in

			 Hollywood but never forgot his roots;

		Whereas Johnny Carson was respected by his colleagues as a

			 gentleman; and

		Whereas Johnny Carson was bright and witty, and always set

			 the highest of standards for his performances: Now, therefore, be it

		

	

		That the Senate—

			(1)

				mourns the loss of Johnny Carson;

			(2)recognizes the

			 contributions of Johnny Carson to his home State of Nebraska;

			(3)admires the sense

			 of humor and late night presence of Johnny Carson in homes in the United States

			 for over 30 years;

			(4)expresses

			 gratitude for the lifetime of memories Johnny Carson provided; and

			(5)directs the

			 Secretary of the Senate to transmit an enrolled copy of this resolution to the

			 family of Johnny Carson.

			

